889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara Christiansen HARDIN, Executrix of the Estate of AnnaT. Christiansen, Deceased, Plaintiff-Appellant,v.Helen P. COOPER, Randolph W. Cooper, William Ackerman, BobbyE. Crouch, Defendants-Appellees.
No. 89-2629.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1989.Decided Nov. 6, 1989.Rehearing and Rehearing In Banc Denied Dec. 18, 1989.

Barbara Christiansen Hardin, appellant pro se.
Mark Hedderman Wall, Robinson, Craver, Wall & Hastie, PA, Harvey M. Spar, Shimel, Acherman, Theos, Spar & Robinson, Thad H. Vincent, Sr. for appellees.
Before PHILLIPS, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Barbara Hardin, for herself and as executrix of the estate of Anna Christiansen, appeals from the district court's order denying relief in this civil action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hardin v. Cooper, C/A 88-1885 (D.S.C. Jan. 13, 1989).  We also deny Hardin's "Motion for court order to compel production of documents."


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.